RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2354-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

F.M.,

     Defendant-Appellant.
_______________________

                   Argued February 2, 2022 – Decided March 11, 2022

                   Before Judges Whipple, Geiger and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 18-10-1084.

                   Gautam Rao, Designated Counsel, argued the cause for
                   appellant (Joseph E. Krakora, Public Defender,
                   attorney; Alison Perrone, First Assistant Deputy Public
                   Defender, of counsel; Gautam Rao, on the briefs).

                   William P. Miller, Assistant Prosecutor, argued the
                   cause for respondent (Mark Musella, Bergen County
                   Prosecutor, attorney; William P. Miller, of counsel and
                   on the brief; John J. Scaliti, Legal Assistant, on the
                   brief).
PER CURIAM

      Defendant F.M. appeals from a judgment of conviction after the trial court

denied his motion for a mistrial and sentenced him to consecutive sentences for

two of the three contempt convictions. We affirm defendant's conviction but

remand for resentencing.

      In May 2017, defendant pleaded guilty to aggravated sexual abuse of a

minor, A.G.,1 the daughter of his former fiancée, D.F., with whom defendant has

two young sons R.M. and G.M. Defendant was sentenced to a term in prison

and subject to a Nicole's Law restraining order, N.J.S.A. 2C:14-12 and N.J.S.A.

2C:44-8, effective July 27, 2018, which prohibited him from contacting the

victim, as well as D.F., R.M., and G.M. A few weeks later while incarcerated,

defendant sent a letter addressed to the two sons but asking D.F. to let him "be

in his sons' lives." Defendant also made phone calls.

      On August 6, 2018, defendant called D.F. twice from a number she did

not recognize. She did not answer the first call, but did pick up the second call,

which was from that same number. Defendant hung up without speaking. D.F.

could only hear breathing.



1
  Pursuant to Rule 1:38-3(c)(12), we use initials to ensure the victim's name in
that criminal proceeding has been excluded.
                                                                            A-2354-19
                                        2
      D.F. called the number back, and her call was connected to the Bergen

County Sheriff's Department and routed to the front desk of the jail. She called

the Bergen County Prosecutor's Office because of her concern that defendant

was contacting her despite the restraining order and reported the calls to the

Hackensack Police Department because she thought the restraining order was

being violated.

      Detective Ryan Weber researched the call and found it was made from the

law library, which is why the call did not say it was from the Bergen County

Sheriff's Department or that she was receiving a call from the jail. Weber

secured a video and call logs because law library calls are not audio recorded

and found evidence of defendant making calls from the law library. The jail

produced handwritten and electronic call logs, a movement log, and surveillance

video of the defendant.

      Phones generally available to inmates record their calls. The jail clarified

that law library calls are not recorded because they are supposed to be for legal

calls but that inmates can request to use them for necessary personal calls

because they cannot otherwise afford to make a regular call. Defendant said he

went to the law library to "drop a package for my family to pick up some books.




                                                                            A-2354-19
                                        3
And I wanted to make some phone calls to ensure that they pick up my package,

also."

         The letter arrived three days after the calls, on August 9, 2018, and was

addressed to the six-year-old son. D.F. recognized defendant's handwriting.

The letter's salutation and first paragraph address both sons, but the majority of

the letter asked D.F. to allow contact with the sons. D.F. was upset by the letter

and felt threatened because it indicated that defendant could still contact her

despite the restraining order. She reported the letter to the police.

         In October 2018, a Bergen County grand jury indicted defendant charging

three counts of fourth-degree contempt for violating a restraining order, N.J.S.A.

2C:29-9a, one count of third-degree stalking, N.J.S.A. 2C:12-10c, and one count

of third-degree stalking, N.J.S.A. 2C:12-10e.

         Defendant moved to preclude the State from relying on the restraining

order because it contained information referencing an underlying sexual offense

and the imposition of restraints under Nicole's Law. 2 The court declined to bar


2
   Nicole's Law permits the court to issue an order as a condition of bail or to
continue a prior order or issue a new order upon conviction, prohibiting a
defendant charged with or convicted of a sex offense from having any contact
with a victim, including restraining the defendant from entering a victim 's
residence, place of employment, business or school and from harassing or
stalking the victim or victim's relatives. The law defines "sex offense" by
referencing Megan's Law, N.J.S.A. 2C:7-2.
                                                                            A-2354-19
                                         4
admission of the restraining order finding it admissible and highly relevant, and

its relevancy significantly outweighed any prejudice to the defendant. However,

the court and the parties agreed to redact references to the nature of defendant's

convictions and Nicole's Law.

      During trial, the court took additional steps to shield what was considered

prejudicial. The judge asked, and the State affirmed, that D.F., the first witness

"knows not to discuss anything about the underlying reason for the restraining

order . . . ?" Before the State's second witness, the parties and court took time

to consider, and put on the record, the effect of revealing that defendant was in

a state prison, concluding it was acceptable that such revealed a prior sentence

and degree of crime. Before the defense's case in chief, the parties convened

with the judge to review previous convictions, at which point the State said, for

a case in another county, "[n]ow, obviously, I have no intention of using the

term 'Nicole's Law'. . . ." The court informed defendant that "the prosecutor is

going to be permitted to disclose to the jury information about [his] prior

criminal record, specifically that [he was] convicted in the past" for the jury to

consider his credibility.

      D.F. testified that the restraining order document prohibited defendant

from contact with A.G. and her relatives and that D.F. saw the order specifically


                                                                            A-2354-19
                                        5
listing herself, the two sons, and her father, before it was signed. She testified

that the judge and prosecutor instructed that this applied to the victim and her

family, but that no one in the courtroom specifically mentioned the sons by name

when discussing the restraints.

      Defendant testified that he did not know the restraining order applied to

D.F. or his sons; he thought it only applied to the victim. Defendant asserted

that he believed this based on his attorney's statement to him at his plea.

Pursuant to pretrial motions, defense provided this audiotape of the plea

proceeding, where counsel indicated that defendant could be involved "later

down the road."

      Without alleging that the document is forged or inaccurate, defendant

testified that he did not see the additional names on the order when he signed it,

and that he would not have signed it if he saw them because of his love for his

sons. He testified that if he knew the order barred contact with the sons, he

would have asked his lawyer to remove them but would not have sent a letter or

made a call. Defendant testified he did not receive a copy of the order at

sentencing or see the order after leaving court and that he could not really hear

the judge talking about the restraining order. But later he admitted he heard the

judge instruct no contact with the victim or family, but averred he did not


                                                                            A-2354-19
                                        6
understand, because he relied on his attorney's advice and the absence of the

other names on the order when he signed it. Defendant admitted writing the

letter, and admitted making the phone calls to talk to D.F. and their children to

tell them he missed them and loved them, but that he became emotional and

hung up without speaking.

      Despite the agreement to fully redact any references to sexual assault, two

versions of the restraining order, only partially redacted and still containing

references to Nicole's Law in small print, were admitted into evidence without

objection. Near the bottom of the first page in the body of one order it states:

"ORDERED pursuant to N.J.S.A. 2C:14-12 and N.J.S.A. 2C:44-8 ('Nicole's

Law'), that you are prohibited from having any contact with the victim."

(emphasis in original). On the second order, on the last line of the second page

it states: "Form Promulgated by Supplement to Directive #01-10 (03/19/2018);

CN: 11353 (Nicole's Law Restraining Order)."

      The error was not noticed until deliberations, when the jury sent a note

asking about the meaning of Nicole's Law. "The restraining order refers to

Nicole's Law. Could we obtain an explanation of Nicole's Law?" Defendant

moved for a mistrial, arguing although this was an inadvertent mistake, and both

parties agreed there would be no references to aggravated sexual assault the jury


                                                                           A-2354-19
                                       7
now had information indicating defendant was a sex offender.                Defendant

asserted that Nicole's Law is a well-known New Jersey law that allows victims

of sex offenses to obtain such orders against their abusers.

      The court denied finding a mistrial, stating:

            I heard the arguments of counsel. The very -- by virtue
            of the very question, I don't think they know what a
            Nicole's Law restraining order is. And they're being --
            they're reading everything down there and -- but I don't
            think it rises to the level of a mistrial. It's certainly not
            evidence that we precluded. It's not as though
            something went down into the jury room that indicated
            that the defendant was convicted of a sexual offense.
            So the motion for a mistrial is denied.

                  I think there is a way to instruct the jury to ignore
            the basis of the Nicole's Law restraining order.

      The court issued the following instruction to the jury.

            I will remind you that you are to determine the
            defendant's guilt or innocence solely on the evidence
            that was presented in this courtroom at this trial. The
            basis of the restraining order is irrelevant in this trial.
            You must find in [c]ounts [one], [two], and [three] that
            a restraining order was entered and that the defendant
            knew of the existence of the restraining order and he
            purposely or knowingly disobeyed the order. I'll refer
            you to [p]age [six] of your instructions, "Speculation,
            conjecture, and other forms of guessing play no role in
            the performance of your duty."

      The jury returned to deliberations and returned with a verdict convicting

defendant of the three counts of contempt, with one count for each of the two

                                                                                A-2354-19
                                         8
phone calls and one for the letter. The jury acquitted defendant on the two

counts of stalking.

      On November 22, 2019, the court sentenced defendant to three eighteen-

month sentences, two to run concurrently and the third to run consecutively.

Defense offered mitigating factors in its report and oral argument.

      The court considered the sentencing materials, counts, convictions, and

record in this matter, prior convictions and conduct, and substance use and

psychological history. The court considered aggravating and mitigating factors:

for aggravating factor three, a very high risk of re-offense given the lack of

remorse, desire to communicate with his children, and lack of insight into his

conduct with the sexual offenses; aggravating factor six for prior convictions;

and aggravating factor nine for general and specific deterrence in not violating

court orders. The court did not accept lack of threatened or caused serious harm

under mitigating factor one, finding in part that "[h]is contact with [D.F.] in his

attempt to contact the children through her was a clear message, I can get to you

. . . it makes a victim unnerved, it's anxiety producing and it undermines the very

faith in what they believe that the [c]ourt can protect them." The court also

found that mitigating factor two did not apply because defendant contemplated

and knew the harm; did not accept mitigating factor eight because the court


                                                                             A-2354-19
                                        9
found a risk of reoccurrence given defendant's lack of insight; and that sex

offender counseling would not decrease risk of committing again under factor

nine and had not given his purported contact with his sister; thus, the aggravating

factors substantially outweighed the mitigating factors. The court entered the

judgment of conviction with an aggregate sentence of thirty-six months, to run

consecutively to the sentence he was already serving.

      This appeal followed. Defendant raises the following issues on appeal:

            POINT I

            THE TRIAL COURT ABUSED ITS DISCRETION IN
            DENYING A MISTRIAL WHERE EVIDENCE OF
            [F.M.]'S PRIOR SEXUAL OFFENSE WAS
            PROVIDED TO THE JURY DURING HIS TRIAL
            FOR VIOLATING A RESTRAINING ORDER.

            POINT II

            THE TRIAL COURT ABUSED ITS DISCRETION
            WHEN IT IMPOSED TWO CONSECUTIVE
            SENTENCES FOR A SINGLE, DISCRETE COURSE
            OF CONDUCT.

                   A. [F.M.]'s Crimes and Objectives Were
                   Not Predominantly Independent of Each
                   Other.

                   B. [F.M.]'s Crimes Did Not Involve Any
                   Acts of Violence or Threats of Violence,
                   Let Alone Separate Ones.



                                                                             A-2354-19
                                       10
                   C. [F.M.]'s Actions Were Part of a Single
                   Period of Aberrant Behavior.

                   D. [F.M.]'s Actions Did Not Involve
                   Multiple Victims.

                   E.    The Convictions for Which the
                   Sentence Is to Be Imposed Are Not
                   Numerous.

                   F. The Court Failed to Consider the
                   Overall Fairness of the Sentence It
                   Imposed.

      "A mistrial is an extraordinary remedy" that should be employed "[o]nly

when there has been an obvious failure of justice. . . ." State v. Mance, 300 N.J.

Super. 37, 57 (App. Div. 1997). The decision to grant a mistrial "to prevent an

obvious failure of justice" always remains within the sound discretion of the trial

judge. State v. Smith, 224 N.J. 36, 47 (2016) (quoting State v. Harvey, 151 N.J.

117, 205 (1997)). We do not disturb a trial judge's ruling on a motion for a

mistrial unless it presents an abuse of discretion resulting in a "manifest

injustice." State v. DiRienzo, 53 N.J. 360, 383 (1969).

      When inadmissible evidence is inadvertently admitted in evidence at trial,

the decision to give a curative instruction or grant the "more severe response of

a mistrial" is "peculiarly within the competence of the trial judge, who has the

feel of the case and is best equipped to gauge the effect of a prejudicial comment


                                                                             A-2354-19
                                       11
on the jury in the overall setting." State v. Winter, 96 N.J. 640, 646-47 (1984).

"Even in the context of a constitutional error, a curative instruction will not be

deemed inadequate unless there is a real possibility that the error led the jury to

a result it otherwise might not have reached." State v. Scherzer, 301 N.J. Super.

363, 441, (App. Div. 1997).

      Absent a manifest injustice, we will not disturb the trial court's decision,

particularly where, as here, a curative instruction is an appropriate remedy, State

v. Jackson, 211 N.J. 394, 409-10 (2012), and is "firm, clear, and accomplished

without delay," State v. Vallejo, 198 N.J. 122, 134 (2009).

      In State v. Herbert, 457 N.J Super. 490, 503 (App. Div. 2019), we

provided the following factors to consider when determining the adequacy of a

limiting instruction: (1) "the nature of the inadmissible evidence the jury heard,

and its prejudicial effect"; (2) "an instruction's timing and substance affect its

likelihood of success"; and (3) a court's "tolerance for the risk of imperfect

compliance." Id. at 505-08.

      Prong one weighs in favor of finding the trial court adequately instructed

the jury. There were no references to Nicole's Law and the nature of defendant's

sexual assault conviction during the trial. What the jury did know was that

defendant had been convicted of a first-degree offense and was under the


                                                                             A-2354-19
                                       12
compulsion of, and the victim and her family were under the protection of, a

final restraining order. That necessary information was prejudicial in and of

itself. One does not become subject to a final restraining order without there

having been a finding that one or more of the predicate acts set forth in N.J.S.A.

2C:25-19(a) has occurred. Moreover, the jury did not know what the reference

to Nicole's Law meant and the instruction given by the judge told them the basis

of the restraining order was irrelevant.

      As for prong two, instructions were sufficiently timely and substantively

adequate. As for prong three, the risk of jury non-compliance was minimal. It

is presumed the jurors followed these instructions. State v. Loftin, 146 N.J. 295,

390 (1996) (citing State v. Manley, 54 N.J. 259, 271 (1969)); Herbert, 457 N.J.

Super. at 503.     "The presumption is '[o]ne of the foundations of our jury

system.'" Herbert, 457 N.J. Super. at 504 (quoting State v. Burns, 192 N.J. 312,

335 (2007)).

      For these reasons, we conclude the unexplained references to Nicole's

Law were not unduly prejudicial, were adequately addressed by limiting

instructions, and did not result in a manifest denial of justice that deprived

defendant of a fair trial.




                                                                            A-2354-19
                                       13
      As to defendant's sentencing argument, we apply a deferential standard of

review. State v. Fuentes, 217 N.J. 57, 70 (2014). We affirm the sentence unless

(1) the judge violated the sentencing guidelines; (2) the judge's findings of

aggravating and mitigating factors were not based on competent and credible

evidence in the record; or (3) "the [judge's] application of the guidelines to the

facts of [the] case makes the sentence clearly unreasonable so as to shock the

judicial conscience." Ibid. (second alteration in original) (quoting State v. Roth,

95 N.J. 334, 364-65 (1984)).

      N.J.S.A. 2C:44-5(a) provides that "multiple sentences shall run

concurrently or consecutively as the court determines at the time of sentence

. . . ." Although there are no statutory rules for imposing consecutive sentences,

the Court set forth guidelines in State v. Yarbough, 100 N.J. 627 (1985).

      Regardless of how it applies Yarbough guidelines and factors, the court

must expressly and separately state its reasons for imposing consecutive

sentences, so an appellate court may review sentencing for valid use of

discretion. See State v. Miller (Miller II), 205 N.J. 109, 129 (2011); State v.

Miller (Miller I), 108 N.J. 112, 122 (1987).        If, however, "the facts and

circumstances leave little doubt as to the propriety of the sentence imposed," an

appellate court may affirm a consecutive sentence even if the judge had "not


                                                                             A-2354-19
                                       14
carefully articulate[d]" reasons. See State v. Jang, 359 N.J. Super. 85, 97-98

(App. Div. 2003). In a proper Yarbough sentencing assessment, the court shall

also provide "[a]n explicit statement, explaining the overall fairness of a

sentence imposed on a defendant for multiple offenses in a single proceeding or

in multiple sentencing proceedings. . . ." State v. Torres, 246 N.J. 246, 268

(2021).   While "mere identification of Yarbough factors" is insufficient to

complete the analysis, ibid. at 270, it is still necessary. Generally, a reviewing

court will remand for resentencing when the trial court has not provided

adequate reasoning for its sentence. State v. Kromphold, 162 N.J. 345, 355

(2000).

      Under State v. Melvin, 248 N.J. 321 (2021), a sentencing court cannot use

acquitted conduct to enhance a sentence, and since the judge only heard D.F.'s

testimony as to her reasonable fear during sentencing and not during the trial

where defendant was acquitted of stalking charges, its determination was

improper.

      Defendant's other arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E). We remand for resentencing

with instructions to comply with the principles set forth in Melvin, Torres and

Yarbrough.


                                                                            A-2354-19
                                       15
      Affirmed in part, remanded for re-sentencing.   We do not retain

jurisdiction.




                                                                 A-2354-19
                                  16